DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 01/27/2021 Amendment.
Claims 2-21 are pending and examined.  Claim 1 is cancelled.  Claim 21 is newly added.

Claim Rejections - 35 USC § 112
Claims 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, there is lack of consistence between recited limitations.  Claim 10 recites “in response to determining that the updated bit error rate of the calibrated first page group is above the threshold” on lines 8-9, then later “wherein the number of the one or more other page groups which are promoted for calibration is based on the bit error rate of the first page group” on lines 14-16.
For purpose of examination, Examiner assumes “the bit error rate” on line 15 is --the updated bit error rate--.
In claim 16, there is lack of consistence between recited limitations.  Claim 16 recites “in response to determining that the updated bit error rate of the calibrated first page group is above the threshold” on lines 19-20, then later “wherein the number of the one or more other page groups which are promoted for calibration is based on the bit error rate of the first page group” on lines 29-30.

Applicant is kindly requested to either correct or verify limitation “the bit error rate” in claim 17, lines 4, 7, 9, and claim 21, line 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-6, 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,012,835 to Gonzalez et al. (hereafter Gonzalez).
Regarding independent claim 3, Gonzalez teaches computer-implemented method (see 24:12-18), comprising:
detecting that a calibration of a first page group has been triggered (FIG. 8: step 91, detecting a scrub trigger event for a given unit such as a page, see 2:41-45, 19:63-20:13); 
evaluating a hierarchical page mapping to determine whether the first page group correlates to one or more other page groups in non-volatile memory (FIG. 8: step 93, determining if there are pages within the block, or pages of adjacent block(s) that share the bit line, word line or other signal lines with the given unit/page, see 20:29-32 see 20:25-47
in response to determining that the first page group does correlate to one or more other page groups in the non-volatile memory, determining whether to promote at least one of the one or more other page groups for calibration (FIG. 8: steps 97, determining the candidates to be scrubbed, see 21:8-33); and 
in response to determining to promote at least one of the one or more other page groups for calibration, calibrating the first page group as well as the at least one of the one or more other page groups (FIG. 8: steps 99-101, scrubbing read selected units, which include the given page and the pages determined to be scrubbed), 
wherein each of the page groups includes one or more pages in non-volatile memory (because candidate locations for scrub may include pages within a block, or pages of adjacent block(s), see 20:29-32),
wherein the calibration of the first page group is triggered by a bit error rate of the first page group (FIG. 8: step 91, see 20:10-12), 
wherein a number of the one or more other page groups which are promoted for calibration is based on the bit error rate of the first page group (FIG. 8: step 93 occurs when one of the condition in step 91 is met, which is when the bit error rate of the given page is at a pre-set number).
Regarding dependent claim 2, Gonzalez teaches wherein the one or more pages in non-volatile memory included in each of the respective page groups have similar bit error rate characteristics (see 21:43-48 and 21:66-22:14).
Regarding dependent claim 4, Gonzalez teaches wherein determining whether to promote at least one of the one or more other page groups for calibration includes: determining whether a bit error rate of the first page group is above a threshold; and promoting at least one of FIG. 8: step 91 leads to step 93 if the given unit in step 91 is read and bit error rate is exceeded pre-set number, see 20:10-12).
Regarding dependent claim 5, Gonzalez teaches wherein determining whether to promote at least one of the one or more other page groups for calibration includes: performing a probe read on each of the one or more other page groups; and promoting each of the one or more other page groups having a bit error rate resulting from the respective probe read which is above a threshold (see 21:43-48).
Regarding dependent claim 6, Gonzalez teaches wherein each of the at least one of the one or more other page groups include one or more pages which are positioned in a different layer and/or a different block of the non-volatile memory than the one or more pages included in the first page group (because candidate locations for scrub may include pages within a block, or pages of adjacent block(s) that share the bit line, word line or other signal lines with the given unit/page, see 20:29-32).
Regarding dependent claim 8, Gonzalez teaches wherein the hierarchical page mapping is static and based on a bit error rate correlation which exists between the pages in the non-volatile memory (e.g. permanently mapped out or reassigning areas susceptible to disturb, see 19:15-47).
Regarding dependent claim 9, Gonzalez teaches wherein the hierarchical page mapping is updated over time based on changes to a bit error rate correlation which exists between the pages in the non-volatile memory (e.g. locations of corrective actions may be logged and later analyzed for purposes of re-mapping, see 19:15-47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez in view of US 9,171,620 to Avila et al. (hereafter Avila).
Gonzalez teaches, as applied in prior rejection of claims 1 and 6, all claimed subject matter except further limitation(s) set forth in the following claims.
Regarding dependent claim 7, Avila teaches data scrub (see 11:54-12:7) is performed in a three-dimensional NAND Flash memory (e.g. see FIG. 11A).
Since Gonzalez and Avila are both from the same field of endeavor, the purpose disclosed by Gonzalez would have been recognized in the pertinent art of Avila.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the data scrub method suggested in Gonzalez to the three-dimensional NAND flash memory of Avila in order to prevent data deterioration.

Allowable Subject Matter
Claims 10-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

With respect to independent claims 10 and 16: wherein the number of the one or more other page groups which are promoted for calibration is based on the updated bit error rate of the first page group, wherein each of the page groups includes one or more pages in non-volatile memory (It is noted that this limitation is suggested FIG. 8, step 808-812 of the pending application).

Response to Arguments
Applicant's arguments filed 01/27/2021 have been fully considered but they are not persuasive.
Applicant argues that Gonzalez doesn’t teach “wherein a number of the one or more other page groups which are promoted for calibration is based on the bit error rate of the first page group”.  Examiner respectfully disagrees with this statement. [Emphasis added]
Gonzalez clearly teaches, in FIG. 8, one of the scenarios that triggers a scrub event or calibration for a [first] page group is based on a bit error rate of the [first] page group in step 91 (see 19:63-67 and 20:10-12).  Steps 93-97 sequentially occur only when step 91 has occurred when the bit error rate of the [first] page group is at a pre-set number. Therefore, it can be concluded that wherein a number of the one or more other page groups which are promoted for calibration is based on the bit error rate of the first page group.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


February 2, 2021
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824